           Case 1:20-vv-00644-UNJ Document 33 Filed 02/08/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0644V
                                          UNPUBLISHED


    PAMELA GARSTKIEWICZ, as                                     Chief Special Master Corcoran
    executor of Estate of Edward Braddock
    Jones, III,                                                 Filed: December 21, 2020

                         Petitioner,                            Special Processing Unit (SPU);
    v.                                                          Damages Decision Based on Proffer;
                                                                Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                     Barre Syndrome (GBS)
    HUMAN SERVICES,

                         Respondent.


David John Carney, Green & Schafle LLC, Philadelphia, PA, for Petitioner.

Zoe Wade, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On May 26, 2020, Pamela Garstkiewicz, as executor of the estate of Edward
Braddock Jones III filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”). Petitioner
alleges that Mr. Jones developed Guillain-Barré syndrome (“GBS”), which caused his
death, as a result of an influenza (“flu”) vaccine that was administered on October 15,
2019. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

      On December 15, 2020, a ruling on entitlement was issued, finding Petitioner, as
executor of the estate of Edward Braddock Jones III, and on behalf of said estate, entitled

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00644-UNJ Document 33 Filed 02/08/21 Page 2 of 4



to compensation. On December 18, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner, as executor of the estate of Edward
Braddock Jones III, and on behalf of said estate, should be awarded $375,000.00
(comprised of $125,000.00 for pain and suffering and $250,000.00 for the statutory death
benefit). Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with
the proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $375,000.00 (comprised of $125,000.00 for pain and suffering and
$250,000.00 for the statutory death benefit) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         Case 1:20-vv-00644-UNJ Document 33 Filed 02/08/21 Page 3 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS
__________________________________________
                                               )
PAMELA GARSTKIEWICZ, as                        )
Executor of the Estate of Edward Braddock      )
Jones, III, deceased,                          )
                                               )
                       Petitioner,             )
                                               )   No. 20-644 (ECF)
v.                                             )   Chief Special Master Corcoran
                                               )
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
                       Respondent.             )
__________________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On May 26, 2020, Pamela Garstkiewicz, as executor of the estate of Edward Braddock

Jones III (“petitioner”) filed a petition for compensation under the National Childhood Vaccine

Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34, as amended. Petitioner alleges that, as a result

of receiving the influenza (“flu”) vaccine on October 15, 2019, Mr. Jones developed Guillain-

Barré Syndrome (“GBS”) which caused his death. See Petition. On December 14, 2020, the

Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that

this case is appropriate for compensation under the terms of the Act. ECF No. 22. On December

15, 2020, this Court issued its Ruling on Entitlement. ECF No. 23.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner, as executor of the

estate of Edward Braddock Jones III, and on behalf of said estate, should be awarded a lump sum

of $375,000.00 ($125,000.00 for pain and suffering, and $250,000.00 for the statutory death
          Case 1:20-vv-00644-UNJ Document 33 Filed 02/08/21 Page 4 of 4




benefit). This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that compensation provided to petitioner should be made

through a lump sum payment of $375,000.00, in the form of a check payable to petitioner.

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                             Respectfully submitted,

                                             JEFFERY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/ Zoë Wade
                                             ZOË WADE
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146, Ben Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 616-4118
                                             Fax: (202) 616-4310
                                             Email: zoe.wade@usdoj.gov
Dated, December 18, 2020.




                                                2
